IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Begandy,                            :
                         Petitioner        :
                                           :
                 v.                        :    No. 443 M.D. 2018
                                           :    Submitted: December 28, 2018
Clerk of Courts of Allegheny County;       :
and Carol A. Eddins, Court Administration, :
Criminal Division, Allegheny County Court :
of Common Pleas,                           :
                         Respondents       :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                        FILED: March 29, 2019


      Justin Begandy (Begandy), pro se, filed a Petition for Review in Mandamus
(Mandamus Petition) in our original jurisdiction against the Clerk of Courts of
Allegheny County (Clerk of Courts) and Carol A. Eddins, Court Administration,
Criminal Division, Allegheny County Court of Common Pleas (Eddins). Before us
is a preliminary objection (PO) filed by Eddins challenging whether this Court has
subject matter jurisdiction over Begandy’s claim. Finding we do not, we sustain the
PO and transfer this matter to the Pennsylvania Supreme Court.
       In June 2018, Begandy filed the Mandamus Petition alleging that there was
an error in his case record, which he sought to have corrected pursuant to Section
11.0 of the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania (Case Records Policy), 204 Pa. Code § 213.81. Pursuant to the Case
Records Policy, he submitted a request for correction of a clerical error on the form
prescribed by the Administrative Office of Pennsylvania Courts (AOPC). Appended
to his Mandamus Petition was a copy of the request, wherein Begandy contended
the Web Docket Sheet listed Kidnapping for Ransom as a charge to which he
ultimately pleaded nolo contendere. Begandy claimed he was never charged with
kidnapping for ransom and therefore never entered a plea or was sentenced for it,
although the docket shows otherwise. (Mandamus Petition, Ex. A.)
       In response to the request, Eddins wrote Begandy on March 6, 2018, stating
that the electronic case record was corrected to reflect that the charge should have
been Criminal Attempt – Kidnapping for Ransom. The letter further stated that the
sentence of confinement to a term of 78 months to 20 years remained unchanged.
(Mandamus Petition, Ex. C.)
       Upon receipt of the letter,1 Begandy again wrote Eddins, asserting that the
electronic record still contained errors. Once again, he asserted that he was never
charged with or pleaded guilty to to Kidnapping for Ransom. He asked that his
request be forwarded to the Honorable Jill E. Rangos (trial judge), who, according
to the electronic docket, presided, at least in part, over his criminal case. (Mandamus
Petition, Ex. E.)

       1
         Begandy averred in the Mandamus Petition that he did not receive the letter until April 6,
2018, because the envelope did not contain his inmate number. As a result, he alleged the letter
was returned to sender. In support of the allegation, Begandy appended copies of the envelopes
showing one was stamped refused for missing an inmate number and returned to sender as
undeliverable as addressed. (Mandamus Petition, Exs. D.1 and D.2.)


                                                2
       Eddins responded via letter dated May 14, 2018.                     In the letter, Eddins
reiterated that the appropriate corrections had already been made. She explained
that “when an individual is charged with ‘Criminal Attempt,’ the crime attempted
must be set forth,” and here, Kidnapping for Ransom was the attempted crime. Thus,
Eddins wrote that no additional corrections were necessary. (Mandamus Petition,
Ex. F.)
       In his Mandamus Petition, Begandy alleges that the Clerk of Courts is the
custodian of the record and, as such, is responsible for maintaining case records and
correcting the docket, not Eddins. He requests an order directing the Clerk of Courts
to comply with the rules of procedure, or alternatively, asks for a remand to the trial
court to hold an evidentiary hearing as to the verity of the record.2
       Eddins filed a PO alleging this Court lacked subject matter jurisdiction over
the Mandamus Petition. In her brief in support of the PO, Eddins asserts that under
the Pennsylvania Constitution, the Judicial Code,3 and controlling precedent, the
Pennsylvania “Supreme Court is vested with the Commonwealth’s supreme judicial
power and exercises general supervisory and administrative authority over all the
courts and justices of the peace.” (Brief at 3.) Eddins recognizes that although the
Pennsylvania Supreme Court’s jurisdiction is not exclusive, this Court only has
jurisdiction to issue a mandamus against a court of inferior jurisdiction if there is an
appeal from a lower court pending. Because there is no such appeal pending, she




       2
          Begandy also alleged that the Clerk of Courts failed to serve him with copies of all notices
and orders, which deprived him of his due process rights because his ability to appeal was
foreclosed. As a result, he requests the Court order the Clerk of Courts to provide him with such
orders. The Clerk of Courts has yet to respond to the Mandamus Petition.
        3
          42 Pa. C.S. §§ 101-9913.



                                                  3
asserts this Court is without jurisdiction. Accordingly, Eddins asks this Court to
sustain the PO and dismiss the Mandamus Petition with prejudice.
       Begandy filed a response to the PO4 wherein he disputes that Eddins is a court
or judicial officer over which this Court only has jurisdiction if there is a pending
appeal.    Instead, Begandy alleges Eddins is an officer of the Commonwealth
government, over which this Court has original jurisdiction. Alternatively, Begandy
argues that if this Court lacks jurisdiction, the matter should be transferred to the
Pennsylvania Supreme Court, not dismissed.
       Section 721 of the Judicial Code provides that the Pennsylvania Supreme
Court has “original but not exclusive jurisdiction of all cases of . . . [m]andamus or
prohibition to courts of inferior jurisdiction.” 42 Pa. C.S. § 721. The Judicial Code
further provides that “[t]he Commonwealth Court shall have original jurisdiction in
cases of mandamus and prohibition to courts of inferior jurisdiction and other
government units where such relief is ancillary to matters within its appellate
jurisdiction. . . .” Section 761(c) of the Judicial Code, 42 Pa. C.S. § 761(c). In
Municipal Publications, Inc. v. Court of Common Pleas of Philadelphia County, the
Pennsylvania Supreme Court, when interpreting a similarly worded provision of the
Judicial Code governing the Superior Court’s original jurisdiction over mandamus
actions involving a court of common pleas,5 held that the Superior Court only had
“jurisdiction to issue a writ of mandamus . . . where an appeal properly within its
appellate jurisdiction is pending before that court and where the issuance of such a
writ is necessary to protect that court’s appellate jurisdiction.” 489 A.2d 1286, 1288


       4
          Begandy did not file a brief in opposition to the PO.
       5
          Section 741 of the Judicial Code provides “[t]he Superior Court shall have no original
jurisdiction, except in cases of mandamus and prohibition to courts of inferior jurisdiction where
such relief is ancillary to matters within its appellate jurisdiction . . . .” 42 Pa. C.S. § 741.


                                                4
(Pa. 1985) (emphasis omitted). Because no appeal was pending, “there was no
predicate for the Superior Court’s exercise of jurisdiction.” Id.
       Section 761(c) of the Judicial Code has been interpreted as limiting this
Court’s original jurisdiction in mandamus actions. For instance, in Leiber v. County
of Allegheny, 654 A.2d 11, 14 (Pa. Cmwlth. 1994), we held that we did not have
original jurisdiction over a mandamus action against a district justice6 when no
appeal was pending. We reached a similar conclusion in Kneller v. Stewart, 112
A.3d 1269, 1271-72 (Pa. Cmwlth. 2015), involving a mandamus action against a
magisterial district judge.
       Begandy argues, however, that the above principles are not applicable here
because his action is not against a court or judicial officer but is against Eddins as a
member of court administration. In support, he cites our decision in Department of
Health v. Hanes, 78 A.3d 676, 684-85 (Pa. Cmwlth. 2013), where we considered
whether a clerk of the orphans’ court and register of wills was a judicial officer
performing a judicial act that would make him a court of inferior jurisdiction subject
to the Pennsylvania Supreme Court’s jurisdiction. We held a clerk of the orphans’
court and register of wills was not a court or judicial officer but was considered
“county staff,” which is defined as “[s]ystem and related personnel elected by the
electorate of a county.” Id. at 685 (quoting Section 102 of the Judicial Code, 42 Pa.
C.S. § 102). Thus, we determined we had jurisdiction over the mandamus action.
       While Begandy paints the issue as turning on the capacity in which Eddins
served, we need not decide whether Eddins is considered part of a court or a judicial
officer to determine if we have jurisdiction. Because the crux of Begandy’s claim is
whether the proper procedure was followed for correcting what he alleges is an error

       6
        District justices were redesignated as magisterial district judges by the Act of November
30, 2004, P.L. 1618, No. 207.


                                               5
to his case record, and under the Supreme Court’s public access policies concerning
correction of errors, it is the judge who presided over the case who ultimately is to
review the request, this matter clearly involves a “court of inferior jurisdiction” over
which we would only have jurisdiction in mandamus actions “where such relief is
ancillary to matters within [our] appellate jurisdiction . . . .” 42 Pa. C.S. § 761(c).
       Here, Begandy sought to correct his record utilizing the procedure set forth in
Section 11.0 of the Case Records Policy. Because he sought correction of a Web
Docket Sheet, he could have equally made his request under Section 6.00 of the
Electronic Case Record Public Access Policy of the Unified Judicial System of
Pennsylvania (Electronic Case Record Policy), 204 Pa. Code § 213.78.7 The Case
Records Policy provides that a party may seek to correct a clerical error in the case
record,8 whereas the Electronic Case Record Policy provides a party may seek to




       7
           We would be remiss not to explain that the policies do not provide a mechanism in which
a party dissatisfied with a court’s decision can challenge it as being in error in the case record or
electronic case record. It merely “permits a party to ‘fix’ information that appears in an electronic
case record [or case record,] which does not, for one reason or another, correctly set forth the facts
contained in the official court record (paper case file).” Explanatory Report to the Electronic Case
Record Policy at 53-54, available at http://www.pacourts.us/assets/files/page-1090/file-6980.pdf
(last visited March 25, 2019).
         8
           “Case Records” are defined as:

       (1) documents for any case filed with, accepted and maintained by a court or
       custodian; (2) dockets, indices, and documents (such as orders, opinions,
       judgments, decrees) for any case created and maintained by a court or custodian.
       This term does not include notes, memoranda, correspondence, drafts, worksheets,
       and work product of judges and court personnel. Unless otherwise provided in this
       policy, this definition applies equally to case records maintained in paper and
       electronic formats.

Section 1.0.B of the Case Records Policy, 204 Pa. Code § 213.81.



                                                  6
correct a data error in an electronic case record.9 Both policies are substantially the
same in terms of procedure. Under either policy, a written request is made using a
form designed and published by the AOPC.10 A request under the Case Records
Policy is made to the custodian of the records, which is explained in the Commentary
as “includ[ing], but . . . not limited to, the county prothonotaries, clerk of orphans’
court, clerks of the court, and magisterial district judges.” Commentary, Section
11.0 of the Case Records Policy. The Electronic Case Record Policy requires the
request to be submitted to the clerk of courts. Both policies then provide the
reviewer with 10 business days to respond.11 Each policy also provides that if the
requestor is dissatisfied with the response, the requestor, within 10 days, may seek
review by the judge who presided over the case.
       Here, Begandy submitted his request using the AOPC form.                            Eddins
responded to the request. Begandy then requested that the trial judge who presided


       9
           “Electronic Case Record” is defined, in relevant part, as “information or data created,
collected, received, produced or maintained by a court or office in connection with a particular
case that exists in the [Pennsylvania Appellate Court Case Management System, Common Pleas
Criminal Court Case Management System, or Magisterial District Judge Automated System] and
that appears on web docket sheets or is provided in response to bulk distribution requests,
regardless of format.” Section 1.00.C of the Electronic Case Record Policy, 204 Pa. Code
§ 213.71(c).
        10
            Although there are different forms to use depending upon which policy a party is
proceeding under, like the policies, the forms are substantially similar. The forms are available at
http://www.pacourts.us/assets/files/page-1089/file-6362.pdf (Request for Correction of Clerical
Errors under Case Records Policy) and http://www.pacourts.us/assets/files/page-1089/file-267.pdf
(Request for Correction of an Electronic Case Record under Electronic Case Records Policy) (last
visited March 25, 2019), respectively.
        11
            Both policies provide five ways a reviewer may respond to a request: (1) there is
insufficient information and facts to determine if there is an error, such that no further action is
taken; (2) the request does not concern a record covered by the policy, such that no further action
is taken; (3) an error does exist and has been corrected; (4) no error exists; and (5) an additional
30 business days is needed to finish the review. See Section 6.00.C.5 of the Electronic Case Record
Policy, 204 Pa. Code § 213.78(c); Section 11.0.E of the Case Record Policy, 204 Pa. Code
§ 213.81.


                                                 7
over the case review his request for correction. The trial judge was copied on
Eddins’ second response to Begandy, but from the record, it is not clear if she
reviewed his request. Thus, while Begandy focuses on the acts or omissions of
Eddins, the case really involves a question of whether the policies were followed,
including whether the trial judge reviewed his request. Therefore, it is a challenge
involving a “court of inferior jurisdiction” and under the Judicial Code, we only have
original jurisdiction over mandamus actions involving “courts of inferior jurisdiction
. . . where such relief is ancillary to matters within its appellate jurisdiction . . . .” 42
Pa. C.S. § 761(c). There is no such pending appeal here.
       Accordingly, we agree with Eddins that we do not have jurisdiction and
sustain her PO. However, we will not dismiss Begandy’s Mandamus Petition with
prejudice, as Eddins requests. Instead, pursuant to Section 5103(a) of the Judicial
Code, 42 Pa. C.S. § 5103(a), we will transfer this matter to the Supreme Court, which
has general supervisory authority over the courts. Section 5103(a) provides:

       (a) General rule.--If an appeal or other matter is taken to or brought in
       a court or magisterial district of this Commonwealth which does not
       have jurisdiction of the appeal or other matter, the court or magisterial
       district judge shall not quash such appeal or dismiss the matter, but
       shall transfer the record thereof to the proper tribunal of this
       Commonwealth, where the appeal or other matter shall be treated as if
       originally filed in the transferee tribunal on the date when the appeal or
       other matter was first filed in a court or magisterial district of this
       Commonwealth. A matter which is within the exclusive jurisdiction of
       a court or magisterial district judge of this Commonwealth but which is
       commenced in any other tribunal of this Commonwealth shall be
       transferred by the other tribunal to the proper court or magisterial
       district of this Commonwealth where it shall be treated as if originally
       filed in the transferee court or magisterial district of this
       Commonwealth on the date when first filed in the other tribunal.

42 Pa. C.S. § 5103(a) (emphasis added).



                                             8
     For the above reasons, we sustain Eddins’ PO that this Court lacks original
jurisdiction over Begandy’s Mandamus Petition and transfer the matter to the
Pennsylvania Supreme Court.


                                    _____________________________________
                                    RENÉE COHN JUBELIRER, Judge




                                      9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Begandy,                            :
                         Petitioner        :
                                           :
                 v.                        :      No. 443 M.D. 2018
                                           :
Clerk of Courts of Allegheny County;       :
and Carol A. Eddins, Court Administration, :
Criminal Division, Allegheny County Court :
of Common Pleas,                           :
                         Respondents       :


                                     ORDER


      NOW, March 29, 2019, the preliminary objection filed by Carol A. Eddins,
Court Administration, Criminal Division, Allegheny County Court of Common
Pleas challenging this Court’s jurisdiction is SUSTAINED. The matter shall be
transferred to the Pennsylvania Supreme Court pursuant to 42 Pa. C.S. § 5103(a).
The Chief Clerk shall certify a copy of the docket entries with the transfer.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge